    Case: 1:21-cv-00135 Document #: 40 Filed: 04/28/21 Page 1 of 1 PageID #:305




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 In re Clearview AI, Inc. Consumer
 Privacy Litigation

                                                    Civil Action File No.: 1:21-cv-00135 Judge
                                                    Sharon Johnson Coleman
                                                    Magistrate Judge Maria Valdez


            AMICI FIRST AMENDMENT CLINIC AT DUKE LAW AND
         PROFESSORS OF LAW EUGENE VOLOKH AND JANE BAMBAUER
           NOTICE OF MOTION FOR LEAVE TO FILE AMICUS BRIEF
               IN SUPPORT OF DEFENDANT’S OPPOSITION TO
           PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

       On Tuesday, May 4, 2021 at 9:15 a.m., or as soon thereafter as counsel may be heard, the

undersigned counsel shall appear before the Honorable Sharon Johnson Coleman, or any judge

sitting in her stead, in the Courtroom usually occupied by her in Room 1260 of the Everett

McKinley Dirksen Building, United States Courthouse, 219 South Dearborn Street, Chicago, IL

60604, or by videoconference if directed by the Court, and shall then and there present the attached

Motion for Leave to File Amicus Brief in Support of Defendant’s Opposition to Plaintiffs’ Motion

for a Preliminary Injunction

Dated: April 28, 2021                              Respectfully submitted,


                                                   /s/ Rachel S. Morse
                                                   Rachel S. Morse
                                                   MASSEY & GAIL LLP
                                                   50 E. Washington Street, Suite 400
                                                   Chicago, IL 60602
                                                   (312) 283-1590
                                                   rmorse@masseygail.com

                                                   Counsel for Amici First Amendment Clinic at
                                                   Duke Law and Professors Eugene Volokh and
                                                   Jane Bambauer
